ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 13 December 2021 for the application filed 2 June 2017 which claims priority to PCT/EP2015/066485 filed 17 July 2015 which claims foreign priority to FR1456975 filed 18 July 2014.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 13 December 2021, with respect to claims 1-8 and 10-12 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-8 and 10-12 have been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a fuselage upper sub-structure constituting an upper part of said fuselage, the fuselage upper sub-structure including upper fuselage sub-structure frames arranged so as to be spaced apart from one another a predetermined distance; a fuselage bottom sub-structure constituting a lower part of said fuselage, the fuselage bottom sub-structure including bottom fuselage sub-structure frames arranged so as to be spaced apart from one another a different predetermined distance different than the predetermined distance of the upper fuselage sub-structure frames; and openings intended for the installation of windows or exit doors of the fuselage; wherein the fuselage upper sub-structure and the fuselage bottom sub-structure form sub- structures of the fuselage, which are assembled to one another via at least one lintel in which all or some of the openings intended for installing the windows or exit doors are formed, the at least one lintel forming an intermediate structural connection structure between the fuselage upper sub-structure and the fuselage bottom sub-structure” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-8 and 10-12 depend from claim 1 and are therefore also found allowable.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/23/2021